Citation Nr: 1638386	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-03 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to an increased disability rating for service-connected post traumatic stress disorder (PTSD) and generalized anxiety disorder (GAD), currently evaluated as 10 percent prior to November 30, 2012 and 50 percent from that date. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  Service in the Republic of Vietnam is shown by the record. He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2012 and June 2015, the Board remanded the increased rating claim for further evidentiary development. In the June 2915 decision, the Board also determined that the issue of entitlement to a TDIU had been raised by the Veteran and his representative and was a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is an element of all appeals of an increased rating and must be address if the possibility of the Veteran's unemployability is raised by the record).  In the June 2015 remand, the Agency of Original Jurisdiction (AOJ) was specifically directed to procure any records of outstanding treatment and/or evaluation that the Veteran had received at the Vet Center in Charlotte, North Carolina.  As will be discussed in greater detail below, the AOJ failed to make any attempts to obtain the records from the Charlotte Vet Center rendering the Board's dictates as not substantially complied with.  Thus, while the Board regrets the additional delay, this matter must be remanded for further evidentiary development. Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In the prior June 2015 remand, the Board noted that in a November 2012 VA examination report, the examiner reported that the Veteran "[a]ttended groups off and on at the Charlotte Vet Center beginning in 2007.  Stopped attending in early 2012..." However, treatment records from the Vet Center contained in the claims file were dated no later than November 2005.  More specifically, the Board directed the AOJ to procure any records of outstanding treatment and/or evaluation that the Veteran had received at the Vet Center in Charlotte, North Carolina, in particular, treatment records.  Currently, on review of the record, there is no indication that any attempts have been made to obtain the Charlotte Vet Center treatment records.  The Board has carefully considered the totality of all of the evidence; however, in light of the AOJ's failure to comply with the Board's directives in the most recent June 2015 remand, the Board must remand the matter back to AOJ for further development. Stegall, supra; see also D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008).  Additionally, a February 2016 VA treatment record noted that the Veteran attends a Vet Center PTSD group every Wednesday; therefore, treatment records beyond 2012 should also be obtained.  

In December 2015 correspondence from Goldsboro Psychiatric Clinic, Dr. E.W. Hoeper, shows that he recently provided the Veteran with a psychiatric examination in November 2015.  Also, a February 2016 VA treatment record noted that the Veteran was treated by an outside psychiatrist, Dr. E.W. Hoeper, every six months; however, the last dated treatment record associated with the claims file is from February 2013.  Therefore, these treatment records should be sought, and the Veteran should be provided an opportunity to submit any additional, pertinent private treatment records, or authorize VA to obtain such records on his behalf.  See 38 C.F.R. § 3.159.

Additionally, it appears that the Veteran continues to receive pertinent treatment at the W.G. Hefner Salisbury VA Medical Center (VAMC).  Therefore, ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A (c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

In December 2015 correspondence, Dr. E.W. Hoeper assigned the Veteran a Global Assessment of functioning score of 45.  Also, regarding the Veteran's neurological/psychological status, a July 2016 VA eye clinic note reported that the Veteran was not oriented to person, place, and time and that his mood and affect were agitated.  Such symptoms and findings were not reported during the prior VA examinations.  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his service-connected lumbosacral strain.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran's TDIU claim remains intertwined with the increased rating claim that is the subject of the present appeal and remand.  Accordingly, adjudication of the TDIU claim must await development and readjudication of this claim.  The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board notes that the Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) for the appeal period prior to November 30, 2012.  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16 (b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b). Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with another opportunity to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric disorder that are not already of record. The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file, including treatment records from the T.G. Hefner Salisbury VA Medical Center dated from June 2016 to the present, the Vet Center in Charlotte, North Carolina since November 2005 to the present, and Dr. E.W. Hoeper/Goldsboro Psychiatric Clinic, PA since February 2013 to the present. Any negative response should be in writing and associated with the claims file. 

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his psychiatric disorder and the impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4. After the completion of directives 1 through 3 above, the RO/AMC shall schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD.  The claims file should be made available to the examiner in conjunction with the examination, and the examiner should indicate that the claims file was reviewed.  All tests deemed necessary by the examiner should be performed, and all findings set forth in detail. 

The examiner should review the record, identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include comment on the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in November 2012, relevant VA, Vet Center, and private treatment records, as well as any lay and clinical evidence suggesting that his overall mental health symptoms have been worse than was reflected on the November 2012 VA examination, resulting in more severe occupational and social impairment.

The examiner must provide a complete rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

5.  If, after completion of instructions above, there is evidence that the Veteran's service-connected disabilities preclude gainful employment and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) for any portion of the appeal period, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b).

6.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, if any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case with consideration of all evidence associated with the claims file since the claim was last adjudicated in March 2016.  The Veteran and his representative should be afforded the appropriate opportunity to respond. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




